UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:0-52517 DELANCO BANCORP, INC. (Exact name of small business issuer as specified in its charter) United States (State or other jurisdiction of incorporation or organization) 36-4519533 (I.R.S. Employer Identification No.) 615 Burlington Avenue, Delanco, New Jersey 08075 (Address of principal executive offices) (856) 461-0611 (Issuer’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer[] Non-accelerated filer []Smaller reporting company [X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Nox As of February 11, 2013 there were 1,634,725 shares of the registrant’s common stock outstanding. DELANCO BANCORP, INC. FORM 10-Q Index Page No. PART I.FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Financial Condition at December 31, 2012 (Unaudited) and March 31, 2012 1 Consolidated Statements of Operations for the three and nine months ended December 31, 2012 and 2011 (Unaudited) 2 Consolidated Statements of Comprehensive Income for the nine months ended December 31, 2012and 2011(Unaudited) 3 Consolidated Statements of Changes in Stockholders’ Equity for the nine months ended December 31, 2012 (Unaudited) 4 Consolidated Statements of Cash Flows for the nine months ended December 31, 2012 and 2011 (Unaudited) 5 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II.OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults upon Senior Securities 30 Item 4. Mine Safety Disclosures 31 Item 5. Other Information 31 Item 6. Exhibits 31 Signatures PART I.FINANCIAL INFORMATION Item 1. Financial Statements DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Financial Condition December 31, March 31, (unaudited) ASSETS Cash and cash equivalents Cash and amounts due from banks $ $ Interest-bearing deposits Total cash and cash equivalents Investment securities: Securities held-to-maturity (fair value $21,545,647 and $17,606,748 at December 31, 2012 andMarch 31, 2012, respectively) Securities available-for-sale (amortized cost of $2,224,688 and $237,096 at December 31, 2012 and March 31, 2012, respectively) Total investment securities Loans, net of allowance for loan losses of $1,010,265 at December 31, 2012 (unaudited), $1,160,535 at March 31, 2012 Accrued interest receivable Premises and equipment, net Federal Home Loan Bank, at cost Deferred income taxes Bank-owned life insurance Prepaid and refundable income taxes ─ Real estate owned Other assets Total assets $ $ LIABILITIES Deposits Non-interest bearing deposits $ $ Interest bearing deposits Total deposits Accrued interest payable Advance payments by borrowers for taxes and insurance Other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value, 3,000,000 shares authorized; no shares issued ─ ─ Common stock, $.01 par value, 7,000,000 shares authorized; 1,634,725 shares issued and outstanding Additional paid-in capital Retained earnings, substantially restricted Unearned common stock held by employee stock ownership plan ) ) Accumulated other comprehensive (Loss) ) ) Total stockholder’s equity Total liabilities and stockholders’ equity $ $ See Notes to the Unaudited Consolidated Financial Statements. 1 DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Income (Unaudited) Three Months Ended December 31, Nine months Ended December 31, INTEREST INCOME Loans $ Investment securities Total interest income INTEREST EXPENSE Interest-bearing checking accounts Passbook and money market accounts Certificates of deposits Federal Home Loan Bank Advances ─ 50 ─ Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses ) NON-INTEREST INCOME Income from bank-owned life insurance ─ ─ Gain (loss) on sale of real estate owned ) ) ) Service charges Rental income Other Total non-interest income NON-INTEREST EXPENSE Salaries and employee benefits Advertising Office supplies, telephone and postage Loan expenses Net occupancy expense Federal insurance premiums Real estate owned loss reserve ─ ─ ─ Data processing expenses ATM expenses Bank charges and fees Insurance and surety bond premiums Dues and subscriptions Professional fees Real Estate Owned expense Other Total non-interest expense INCOME (LOSS) BEFORE INCOME TAX EXPENSE ) Income tax (benefit) NET LOSS ) LOSS PER COMMON SHARE $ ) $ ) $ ) $ ) See Notes to the Unaudited Consolidated Financial Statements. 2 DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Comprehensive Loss (Unaudited) Nine months Ended December 31, 2012 December 31, 2011 Net Loss $ ) $ ) Other Comprehensive income, net of tax unrealized income arising from available for sale securities during period ) Postretirement benefit plan adjustment $ Comprehensive income, (loss) $ $ ) 3 DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) Common Stock Additional Accumulated Other- Total Comprehensive Shares Amount Paid-in Capital Income (loss) Retained Earnings Comprehensive Income (Loss) Stockholders’ Equity Income (loss) Balance at March 31, 2012 $ ) $ ) $ Comprehensive loss Net income ) ) ) Other comprehensive income, net of tax: Change in unrealized gain on securities available-for-sale, net of deferred income taxes of $_(1,757) Post retirement benefit plan Adjustment Net of deferred tax of $18,815 ) ) ) Total comprehensive income ) 3,204.05 shares of common stock transferred ESOP for services. ) Balance at December 31, 2012 $ ) $ ) $ $ ) See Notes to the Unaudited Consolidated Financial Statements. 4 DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows (Unaudited) Nine months Ended December 31, Cash flow from operating activities Net Loss $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by (uses in) operating activities: Amortization of ESOP Deferred income taxes ) ) Depreciation Discount accretion net of premium amortization ) ) Provision for loan losses Income from bank owned life insurance ) ) (Gain)Loss on sale of real estate Changes in operating assets and liabilities (Increase) decrease in: Accrued interest receivable ) ) Other assets ) Prepaid income taxes ─ Increase (decrease) in: Accrued interest payable ) ) Other liabilities ) Net cash provided by operating activities Cash flows from investing activities Proceeds of securities available for sale Purchases of securities available for sale ) ─ Purchases of securities held-to-maturity ) ) Proceeds from maturities and principal repayments of securities held-to-maturity Purchase of investment required by law – stock in Federal Home Loan Bank ) Proceeds from sale of real estate owned Net decrease in loans Purchases of premises and equipment ) ) Net cash provided by investing activities Cash flows from financing activities Net increase (decrease) in deposits ) Net (decrease) in advance payments by borrowers for taxes and insurance ) ) Decrease in Federal home Loan Bank Advances ─ ) Net cash provided by (used in) financing activities $
